Citation Nr: 1045294	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  04-41 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, 
and from June 1980 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
claim for service connection for a back muscle strain, however, 
the claim remained denied.

This appeal was previously before the Board and in September 
2009, at which time a previously denied claim of entitlement to 
service connection for a lumbar spine disability was reopened.  
The underlying service connection claim was then remanded for 
additional development.  The case has now been returned to the 
Board for further appellate consideration.  

In July 2009, a videoconference hearing before the undersigned 
was held.  A transcript of that hearing is of record.


FINDING OF FACT

The preponderance of the competent medical evidence of record 
shows that the Veteran's current lumbar spine disability is not 
related to active service and that arthritis did not initially 
manifest during service or within one year after discharge from 
service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, where 
complete notice is not timely accomplished, such error may be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In a January 2003 letter, issued prior to the rating decision on 
appeal, and in October 2004 and March 2008 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  A March 2006 letter and the March 2008 letter 
also advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of evidence 
which impacts such.  The claim was subsequently readjudicated in 
August 2010, curing any timing defect.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further 
development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment reports, 
private treatment reports, and written statements and testimony 
provided by the Veteran.

The Veteran recently testified to having obtained VA outpatient 
treatment in San Antonio, Texas, after his discharge in 1972.  
The Board notes that VA has attempted to obtain these VA 
treatment records identified by the Veteran.  A request for 
treatment records was sent to the San Antonio VA Medical Center 
in January 2010.   In May 2010, the San Antonio VA Medical Center 
responded to the RO and indicated that no records dated from 1972 
to 1975 could be found.  The RO informed the Veteran of the 
unsuccessful efforts to obtain these records and requested that 
he send any of these records that are in his possession.  The 
Veteran did not respond.  Based upon this record, the Board finds 
that additional attempts to obtain these records would be futile.  
Where records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Accordingly, the Board has rendered its decision based on the 
evidence of record.

Further, pursuant to the Board's September 2009 remand, the 
Veteran was afforded a VA spine examination in August 2010.  The 
VA examiner reviewed the Veteran's subjective history and 
clinical findings, and rendered a medical opinion.  The Board 
finds that the opinion is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by reporting for VA examinations, providing 
testimony during a hearing before the undersigned, responding to 
notices, and submitting evidence and argument.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

After a review of the evidence of record, the Board has 
determined that the Veteran is not entitled to service connection 
for a lumbar spine disability.  While he had complaints of back 
pain during active service, and he has been diagnosed with a 
current lumbar spine disability, the preponderance of the 
competent medical evidence of record weighs against finding a 
nexus between such disorder and active service.

The service treatment records show that during the June 1970 
entrance examination the Veteran denied a history of back trouble 
of any kind.  The spine was evaluated as normal at that time.  
The Veteran complained of low back pain in August and September 
1970.  In September 1970, he reported having experienced low back 
pain for 2 years.  The results of X-rays of the lumbosacral spine 
taken at that time were within normal limits.  In a January 1972 
report of medical history (it is actually dated January 20, 1971, 
but this appears to be in error, as the separation examination 
was January 20, 1972), the Veteran endorsed recurrent back pain, 
but the spine was evaluated as normal in the objective separation 
examination.  

In between the Veteran's active duty he had National Guard 
service.  
In a June 1974 record associated with such service, the Veteran 
endorsed a history of recurrent back pain.  However, he denied 
such in a January 1977 report of medical history, and, upon 
examination, the spine was evaluated as normal on that occasion.  
However, a January 1977 note indicates a complaint of low back 
pain for about 2 weeks, with muscle spasm.  A history of an 
automobile accident in April 1976 was indicated.  An X-ray was 
reportedly negative and the assessment was low back strain.  

The Veteran underwent a VA orthopedic examination in March 1975.  
He reported that he had an onset of low back pain around July 
1970 and that the pain recurred while carrying a pack in Vietnam.  
He denied any further treatment either during or post-service.  
The impression of X-rays taken at that time was of a normal 
lumbar spine.  After a physical examination, the diagnosis was of 
history of low back pain.

Private treatment records from Dr. P. D. show that the Veteran 
complained of back pain and was assessed with a back strain in 
April 1976.  The condition was noted to have resulted from trauma 
secondary to accidents in December 1975 and April 1976.  In 
October 1978, the Veteran was again noted to have pain in the 
lumbar spine region.

In June 1980, the Veteran entered his second tour of active duty.  
A July 1980 report reflected complaints of a sore spot at the 
lumbar spine. 

The Veteran's second tour of active duty ended in November 1980.  
A subsequent examination associated with National Guard service 
in February 1981 revealed normal findings, and he denied relevant 
complaints in an accompanying report of medical history. 

VA treatment records show that in November 1989, the Veteran 
reported having chronic low back pain that had been present for 
19 years.  In January 1990, the Veteran reported having chronic 
low back pain of 20 years duration.  He stated that he had an old 
injury from jumping out of a helicopter.  The result of 
lumbosacral X-rays at that time were normal.

An April 1990 letter from a private physician, Dr. P. D., 
indicates that the Veteran had sciatica and lower back pain.  
Records from Dr. P. D. show that in August 2001, the Veteran 
reported increased low back pain after he was sitting in and 
chair and it broke.  X-rays of the thoracic spine showed a normal 
thoracic spine for the Veteran's age.  In May 2003, the Veteran 
reported back pain and stated that he had fallen down at home 
when he stepped in a hole.  The impression of May 2003 X-rays of 
the lumbar spine was of mild degenerative disk disease and no 
fracture or subluxation.  In September 2003, he was seen with 
complaints of back pain of 3 weeks duration after painting and 
moving furniture.  Magnetic resonance imaging (MRI) of the lumbar 
spine performed in September 2003 showed right paramedian disk 
extrusion at the L3-4 level causing significant compression of 
the anterior and right lateral thecal sac which is encroaching 
upon the intrathecal L4 nerve root.  There was also right lateral 
disk bulge at this level causing displacement of the exiting L3 
nerve root but no definite compression.  Clinical correlation for 
right L3 and L4 radiculopathy was requested.  

Private treatment records from Dr. D. H. show that the Veteran 
was underwent back surgery in September 2003 for a herniated 
nucleus pulposus at right L3-L4.  The Veteran reported a history 
of having pain on and off since 1970, but never to the degree of 
pain he was experiencing at that time.  He reported that in May 
2003 he was cutting the grass when he stepped into a hole and 
fell down.  The next day his back began hurting.  He further 
stated that while recovering, he did some painting and further 
injured his back.

VA treatment records show that in March 2006, the Veteran 
reported a history of chronic lower back pain since 1970.  The 
impression of a June 2006 MRI of the lumbar spine was of 
degenerative disc and joint disease in the lower lumbar spine 
with neural foraminal stenosis at L4/L5 and L5/S1.  There was 
mild spinal canal stenosis at L4/L5.  The Veteran was assessed 
that month with osteoarthritis.  In October 2007, the Veteran 
reported having had pain in his lower back for 24 hours.  He 
stated that when he bent over to pick something up off the floor, 
he felt a pull in his left lower back.  After a physical 
examination, the assessment was lumbar strain.

During a VA examination in July 2008, a physician's assistant 
provided an opinion that the Veteran's currently diagnosed 
degenerative disc disease of the lumbar spine, status post L3-L4 
hemilaminectomy, was not caused by or the result of injury 
incurred during service.  In rendering this opinion, the VA 
clinician stated that there was a lack of chronicity and 
documented record of treatment for a 30- year period following 
the Veteran's discharge from service. This statement is factually 
incorrect, as the Veteran's service treatment records reflect his 
report of a two-year history of back pain during service, and 
there is documented treatment for low back pain since 1976.  This 
examination report, therefore, holds little probative value and 
is inadequate for rating purposes.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (examiner's opinion based upon an incorrect 
factual premise holds little probative value).

A January 2009 VA MRI showed multilevel neural foraminal 
narrowing, unchanged disc bulges at L3 through S1, and status 
post L5 laminectomy.

The evidence of record also includes the Veteran's written 
statements and testimony before the Board in July 2009.  He 
described serving in combat as an infantryman in the Republic of 
Vietnam from approximately December 1970 to November 1971.  His 
duties involved carrying heavy rucksacks, which weighed up to 70 
percent of his total body weight, up and down hills, through 
streams and on uneven ground.  He also had to jump out of 
helicopters with his gear.  He had many slips and falls while out 
in the field and during firefights which did not get treated.  He 
testified that his back had been continuously painful since his 
combat service.

In November 2009, the Veteran sought VA treatment for upper back 
pain which he stated he had experienced since the previous Friday 
night.  He denied any trauma or injuries and said that he had 
experienced the pain for 39 years, since Vietnam.  X-rays of the 
thoracic spine showed mild degenerative changes of the lower 
thoracic spine and the impression was chronic thoracic backache 
with intermittent flare.

The Veteran was provided with another VA examination in August 
2010, during which the claim file was reviewed.  The examining 
physician recorded a history provided by the Veteran, performed a 
physical examination, and reviewed the results of radiology 
reports contained in the claims file.  Additionally, X-rays of 
the lumbosacral spine taken during the examination were noted to 
have yielded an impression of degenerative disc disease changes 
of the lower lumbar spine.  

The diagnosis was of degenerative disc disease of the lumbar 
spine; previous L4 (L5) laminectomy.  The examiner also noted 
that X-ray changes and physical examination were compatible with 
the Veteran's age and senescence.  Further, similar arthritic 
changes in the cervical spine were noted.  The examiner opined 
that the Veteran's current disability of multilevel degenerative 
disc disease of the lumbar spine was not incurred or aggravated 
during a period of active service.  It was observed that the X-
rays in 1970 did not show arthritis in the lumbar spine.  With 
respect to whether such disability is related to any event during 
active service, the examiner noted that there was no history of 
significant trauma to the lumbar spine and that X-rays did not 
show posttraumatic changes.  There were only 2 visits for back 
pain noted in the service medical records, both in 1970.  On one 
of those visits, the Veteran stated that the pain had been 
present for 2 years.  Therefore, since he joined the service in 
June 1970, this problem existed prior to service.  No follow-up 
visits during the next 18 months were noted.  Therefore, the 
examiner reasoned that the lumbar disability was not caused by or 
a result of any event during active service.  

With regard to whether the Veteran's current disability was 
related to some other etiologic cause, the examiner explained 
that degenerative disc disease of the lumbar spine occurred 
normally with increasing age.  X-ray changes and physical 
examination at that time were compatible with the Veteran's age 
and senescence.  Degenerative changes were present in the 
cervical and thoracic spine, indicating that this is a ubiquitous 
problem.  Therefore, the degenerative disc disease of the lumbar 
spine was related to normal aging.  

The examiner further indicated that a comprehensive review of the 
entire record was performed.  The examiner remarked that the 
separation examination mentioned recurrent back pain, but there 
were only two visits in the service medical records for the 
problem.  No further clarification, documentation, or complaints 
were noted.  Review of the VA examination in 1975 mentioned back 
pain, but revealed no significant physical findings.  There was 
record of treatment in April 1976.  However, the records are 
silent from 1976 until the early 1990s (for a period of 
approximately 14-15 years) that would document continued 
complaints or treatment.  Future treatment records including 
records of the 1993 surgical procedures only document the 
Veteran's status at that time, and do not show that his problem 
at that time was in any way connected to the minor complaints 
made 15 years before.  A written history questionnaire completed 
prior to his examination in 1993 stated he had had bad back pain 
intermittently since 1970.  However, the physician noted that he 
was referred for pain since May of that year.  The Veteran 
provided a similar history of significant pain for 10 months 
prior to his surgery.  Therefore it appeared that a disc 
herniation with nerve root compression at that time necessitated 
the surgical treatment.  He did not have such complaints in 1970, 
1975, or 1976.  

The examiner understood that treatment may be deferred or 
suboptimal during combat.  However, there were certainly times 
after his combat tour and before his discharge, or within a year 
after his discharge, when the Veteran could have sought medical 
care if he had a continuing problem.  The Veteran was evaluated 
in 1975, some 3 years later.  There was no history that the 
examiner could find of treatment following discharge and before 
that time.  The examiner concluded that documentation of a 
continuity of problem or treatment was absent in this claim.

After review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for a lumbar spine disability.  While the 
Veteran has a current lumbar spine disability, the record fails 
to establish continuity of symptomatology to the Veteran's active 
service.  Again, despite subjective complaints, findings were 
objectively normal upon separation from the Veteran's first tour 
of active duty in 1972.  Moreover, treatment between periods of 
active duty, in 1976, attributed his back complaints to accidents 
that occurred in 1975 and 1976, both outside his active duty 
service.  In any event,
in 1977, still between periods of active duty, he denied a 
history of back problems.  His second period of active service 
contained a complaint of low back pain in 1980 but National Guard 
records in 1981 again showed that he denied recurrent low back 
pain.  

It is acknowledged that the Veteran is competent to report 
observable symptoms, such as back pain.  Here, however, his 
report of continuous low back pain since his first tour of active 
duty is contradicted by the evidence of record, as stated above, 
in which he denied back pain on multiple occasions, including in 
the years between his tours of active service and in the year 
following his final tour of active duty.  Thus, while transient 
episodes of back pain are reflected in the record, the evidence, 
to include the Veteran's lay statements, fails to establish a 
chronic low back disability dating back to active service.

Additionally, it is noted that the only competent and probative 
medical opinion of record, that of the August 2010 VA examiner, 
found that the Veteran's current degenerative disc disease of the 
lumbar spine with previous laminectomy was not incurred in or 
aggravated during a period of active service.  The August 2010 VA 
examiner reviewed the Veteran's claims file, examined the 
Veteran, and provided a rationale to support his conclusion, 
including reference to service treatment records as well as post-
service medical evidence.  There is no competent medical opinion 
to the contrary. 

With respect to the Veteran's contentions that his current lumbar 
spine disability is related to active service, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  That case can be interpreted as enabling a lay person to 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  However, the question of causation here 
involves a more complex relationship that the Veteran is not 
competent to address.  Thus, the only competent and probative 
medical opinion addressing the relationship between the current 
lumbar spine disability and service is that furnished by the 
August 2010 VA examiner, who concluded that the current lumbar 
spine disability is not related to military service. 

Moreover, while the Veteran has been diagnosed with a 
degenerative condition of the lumbar spine, arthritis did not 
become manifest within one year from the date of termination of a 
90 day period of active service, thus, arthritis may not be 
presumed to have been incurred or aggravated by service.

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a lumbar spine disability, as there is no competent evidence 
of a continuous chronic disability since service, and no medical 
opinion in the record establishes a link between his current 
lumbar spine disability and active service.  Furthermore, 
arthritis did not arise within one year following the termination 
of a 90 day period of active service.  Accordingly, service 
connection is not warranted for a lumbar spine disability on a 
direct or presumptive basis.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a lumbar spine disability 
is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


